Name: 2005/224/EC: Commission Decision of 14 March 2005 amending Decision 2003/136/EC as regards the termination of the plan for the emergency vaccination of feral pigs against classical swine fever in Luxembourg (notified under document number C(2005) 589) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: health;  means of agricultural production;  Europe;  agricultural activity;  natural environment
 Date Published: 2005-03-17; 2005-10-18

 17.3.2005 EN Official Journal of the European Union L 71/69 COMMISSION DECISION of 14 March 2005 amending Decision 2003/136/EC as regards the termination of the plan for the emergency vaccination of feral pigs against classical swine fever in Luxembourg (notified under document number C(2005) 589) (Only the French text is authentic) (Text with EEA relevance) (2005/224/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 2001/89/EC of 23 October 2001 on Community measures for the control of classical swine fever (1), and in particular Articles 16(1) and 20(2), thereof, Whereas: (1) In 2001 classical swine fever was confirmed in the feral pig population in Luxembourg. (2) Commission Decision 2003/136/EC of 27 February 2003 on the approval of the plans for the eradication of classical swine fever in feral pigs and emergency vaccination of feral pigs against classical swine fever in Luxembourg (2) was adopted as one of a number of measures to combat classical swine fever. (3) Luxembourg has submitted information indicating that classical swine fever situation in the feral pig population in Luxembourg has improved significantly and that the approved vaccination plan of feral pigs against classical swine fever does not need to be applied anymore. (4) Decision 2003/136/EC should therefore be amended. (5) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 Decision 2003/136/EC is amended as follows: 1. Article 2 is deleted; 2. Article 3 is replaced by the following: Article 3 Luxembourg shall bring into force the laws, regulations and administrative provisions for implementing the plans referred to in Article 1 in the areas referred to in the Annex. Article 2 This Decision is addressed to the Grand Duchy of Luxembourg and the French Republic. Done at Brussels, 14 March 2005. For the Commission Markos KYPRIANOU Member of the Commission (1) OJ L 316, 1.12.2001, p. 5. Directive as amended by the 2003 Act of Accession. (2) OJ L 53, 28.2.2003, p. 52.